Baytex Energy Trust Consolidated Balance Sheets (thousands of Canadian dollars) (unaudited) As at March 31, 2010 December 31, 2009 ASSETS Current assets Cash Accounts receivable Crude oil inventory Future income tax asset (note 10) Financial derivative contracts (note 13) Future income tax asset (note 10) Financial derivative contracts (note 13) Petroleum and natural gas properties Goodwill LIABILITIES Current liabilities Accounts payable and accrued liabilities Distributions payable to unitholders Bank loan Convertible debentures (note 4) Future income tax liability (note 10) Financial derivative contracts (note 13) Long-term debt (note 3) Asset retirement obligations (note 5) Future income tax liability (note 10) Financial derivative contracts (note 13) UNITHOLDERS’ EQUITY Unitholders’ capital (note 6) Conversion feature of convertible debentures (note 4) Contributed surplus (note 8) Accumulated other comprehensive loss (note 7) Deficit Commitments and contingencies (note 14) Subsequent events (note 16) See accompanying notes to the consolidated financial statements. Page 1 of 16 Baytex Energy Trust Consolidated Statements of Income and Comprehensive Income (thousands of Canadian dollars, except per unit amounts) (unaudited) Three Months Ended March 31 Revenue Petroleum and natural gas Royalties Gain (loss) on financial derivative contracts (note 13) Expenses Operating Transportation and blending General and administrative Unit-based compensation (note 8) Interest (note 11) Financing charges 38 - Foreign exchange (gain) loss (note 12) Depletion, depreciation and accretion Income (loss) before income taxes Income tax expense (recovery) (note 10) Current Future Net income (loss) Other comprehensive income (loss) Foreign currency translation adjustment (note 7) Comprehensive income Net income (loss) per trust unit (note 9) Basic Diluted Weighted average trust units (note 9) Basic Diluted Consolidated Statements of Deficit (thousands of Canadian dollars) (unaudited) Three Months Ended March 31 Deficit, beginning of period Net income (loss) Distributions to unitholders Deficit, end of period See accompanying notes to the consolidated financial statements. Page 2 of 16 Baytex Energy Trust Consolidated Statements of Cash Flows (thousands of Canadian dollars) (unaudited) Three Months Ended March 31 CASH PROVIDED BY (USED IN): Operating activities Net income Items not affecting cash: Unit-based compensation (note 8) Unrealized foreign exchange (gain) loss (note 12) Depletion, depreciation and accretion Accretion on debentures and notes (notes 3 & 4) 16 Unrealized (gain) loss on financial derivative contracts (note 13) Future income tax recovery Change in non-cash working capital Asset retirement expenditures (note 5) Financing activities Payments of distributions Increase (decrease) in bank loan Issuance of trust units (note 6) Investing activities Petroleum and natural gas property expenditures Acquisition of petroleum and natural gas properties, net 16 Additions of corporate assets - Change in non-cash working capital Impact of foreign exchange on cash balances Change in cash Cash, beginning of period - Cash, end of period See accompanying notes to the consolidated financial statements. Page 3 of 16 Baytex Energy Trust Notes to the Consolidated Financial Statements
